DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on August 6, 2021.
Claims 1-18 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
The information disclosure statement filed December 17, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the format requirements are not met since the applicant provided copies of non-patent literature (NPL) references that are not legible or readable.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
 The drawings filed on August 6, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the drawings are not legible or readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claims 8 and 13 are being used as the most representative of the independent claims set 1, 8 and 13. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 identifying an interview event involving an applicant and at least one interviewer;
 identifying…that contains information relevant to the interview event stored… 
connecting… 
loading a template…, the template comprising at least one field that is populatable with information related to an interview event; 
receiving… the information… 
storing the information…
 populating a field of the template with the information to create an interview packet; and 
transmitting the interview packet…

As for claim 13 defines the elements of: 
connecting… 
receiving… the information… 
storing the information…
populating a field of the template with the information to create an interview packet; and
receive user input…

These limitations, describe a method and a system for identifying and storing user interview related information to efficiently automate and populate questions in templates that can be strategically used during the interview preparation process. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions” by evaluating candidates and employer information to strategically manage and automate an interview process by presenting predetermined questions, templates and schedules related to the users involved in the interview. Which can result in the success of human resources contracts to optimize business productivity with the best operational staff. As disclosed in the specification, this invention allows to “facilitate the interview process, transmitting an interview packet to a user (including an interviewer and/or interviewee) querying one or more users for feedback post-interview according to a predetermined schedule, and managing received feedback responses so that future interviews can benefit from the feedback” (see ¶0005 from applicant specifications). 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 8 and 13 as a whole, while looking for their additional element(s) of a non-transitory computer-readable storage medium (from claims 1, 8 and 13); a remote system; a central server; a server-based processor (from claims 8 and 13); a user device (from claims 1 and 13) and a user interface (from claim 13) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 15 – 18, it recites the additional element(s) of a processor which is merely used as a tool to perform the abstract idea. Thus, it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this/these additional element(s) does not integrate the abstract idea into a practical application because it/they do(es) not impose any meaningful limits on practicing the abstract idea. The(se) claim(s) is/are directed to an abstract idea.

Step 2B: For claims 1, 8 and 13, these claims recite the additional elements: a non-transitory computer-readable storage medium (from claims 1, 8 and 13); a remote system; a central server; a server-based processor (from claims 8 and 13); a user device (from claims 1 and 13) and a user interface (from claim 13) and these  are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-12 and 14 - 18, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 7: further describes the abstract idea of a “managing interview information” method and the interview information sources which can either be direct user’s input or “applicant tracking or human resource systems” to select and populate the input in combination with suggested “explanations or tips” in fields of an “interview packet”, in where the user’s input comes from a “form” that have interview related questions. Thus, these limitations are directed to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions” as it is evaluating the most relevant information to conduct a productive interview with predetermined questions based on the preliminary information provided by the interviewee that could include personal identification or legal information requested (see ¶0034 from specifications).
Claims 9 - 12: further describes the abstract idea of a “managing interview information” method and the interviewer and the employer information data mapping (e.g. identity, time, location, level of employment position, interview format, etc.) and also receive and store interview related documents (e.g. resume, cover letter, and an applicant’s letter of recommendation) in the “interview packet” which attributes to the abstract idea group of “managing personal behavior or relationships or interactions between people” as well.
Claims 14 – 18: further describes the abstract idea of a “managing interview information” method and the user accessibility to an “online dashboard” that receive and store the interview related documents from the “interview packet” in where includes the selection of “suggested questions” to select and populate it into a “template” with associated “explanations” related to each question as well as “tips” based on the information populated in the “fields” which one again clearly directs to the “management of personal interactions with people”.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 1 - 2, 4 - 10, 12 - 14 and 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehring (U.S. Pub No. 20160028848 A1).
Regarding claims 1, 8 and 13: 
A method for managing interview information comprising: (claim 1)
A method for managing interview information comprising: (claim 8)
A system for managing interview information comprising: (claim 13)
This independent claim set is represented by claim 13 
Gehring teaches:
a central server comprising a non-transitory computer-readable storage medium and a server-based processor; (“As shown in FIG. 2, the system 200 includes memory 2202 as non-transitory computer readable medium, processor 2206 and instructions 2204 that are stored in the memory 2204. The instructions 2204 when executed may cause the processor 2206 to: populate data records of a data repository 250 of a data management system from an external data system 260, where the external data system may include locations and personnel identifications, generate first information in the data records stored in the data repository 250 by associating a session identification with the session object, and selecting a session time, a session locality and candidate token information, cache the first information stored in the data repository on a caching server 240,” ¶0105; Fig 2 (240, 220 and 230)) Examiner note: Also, refer to ¶0103-104 for further details.
a template stored on the computer-readable storage medium that comprises at least one field that is populatable with information related to an interview event; (“Another example of Step 110 may include: populating data records of a data repository of a data management system from an external data system of an enterprise, the external data system comprising locations and personnel of the enterprise; generating first information in the data records stored in the data repository by associating an identification of the interviewer with an interview time, an interview location and job candidate information; caching the first information stored in the data repository on a caching server...The Session App may display the interview data records. The interview data records includes all interview related data such as job candidate, interviewer, interview location/time and job descriptions, resumes, interviewer's profile, interview tips, the direction to the interview locations, etc. The interview data records may be stored and maintained on the backend data management system. Each set of interview data records may associate with an identification of a job candidate or an interviewer.” ¶0064-65; Fig 1 (110); Fig 2 (210, 220 and 250)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant specifications in ¶0046, the template has been interpreted as the population and “update” of interview “data records”. Also, refer to ¶0066-74 for data “pre-population” and overall process details.
program instructions stored on the non-transitory computer-readable storage medium and executable by the server-based processor that, when executed, performs operations comprising: connecting, over a network, the central server to a remote system that has stored information relating to an interview event; (“As shown in FIG. 2, the system 200 includes a mobile device 210 having a user interface 2102, a caching server 240, an application server 220, a data base 250, a web server 230 and one or more external systems 260. The components of the system 200 may be communicated via a data communication network 270.” ¶0104; Fig 2 (240, 220, 250 and 230)) Examiner note: Also, refer to ¶0052 for more general details.
 receiving, on the central server, the information on the remote system; (“The data management system may be supported by one or more servers and may access data records stored in a data repository system, such as a database. Some of data records stored in the data repository system may be fetched from an external system. For example, office locations, interviewer profiles, etc. The population of the records in the data management system from the external HR system may be done as a “pre-population” basis. The “pre-population” means the data records in the data management system to support the Session App may be generated before the Session App is activated on the mobile device.” ¶0066; Fig 1 (110); Fig 2 (210 and 250); Figs 4 – 7) Examiner note: This function is part of “110 step” stated in ¶0063-65. 
storing the information on the computer-readable storage medium of the central server; (“Step 130: Retrieving the cached first information from the caching server. One example of Step 130 may include: retrieving the cached first information from the caching server of the data repository of the data management system in response to activation of the application link by the mobile device after the access authorization for accessing the first information is provided and displaying the cached first information in a user interface of the mobile device.” ¶0082; Fig 1 (130); Fig 2 (210); Figs 4 – 7) Examiner note: Also, refer to ¶0083-84 and ¶0105 for further process details. 
populating a field of the template with the information to create an interview packet; and (“Step 140: Generating second information dynamically according to predetermined factors. One example of Step 140 may include: generating second information dynamically according to predetermined factors comprising: the session time and the session locality, and dynamic factors comprising a second time and a second location of the session object, wherein the second information comprises at least one of: mapping information and a temporary queue, and displaying the second information in the user interface of the mobile device. Another example of Step 140 may include: generating second information dynamically according to predetermined factors comprising: the interview time and the interview location, and dynamic factors comprising a second time and a second location of the interviewer, wherein the second information comprises at least one of: mapping information and a hospitability venue; displaying the second information in the user interface of the mobile device.” ¶0085; Fig 1 (140); Fig 2 (210); Figs 4 – 7 and 18A – B) Examiner note: Under BRI, the template’s field population has been interpreted as the “display” and “generation” of the “second information dynamically” that is also “mapping information” to update the previous populated interview related information or “first information” from “step 130”. Also, refer to ¶0086-88 for details of “additional information provided or requested” by the interviewer or the job candidate
a user interface configured to receive user input directing the central sever to initiate the execution of the program instructions. (“Step 150: Providing an evaluation and deactivating the application link. One example of Step 150 may include: providing an evaluation, via the user interface, for the candidate token and storing the evaluation in the data repository, and deactivating the application link to revoke the access authorization to the first information and the second information in a pre-determined period after the session time. Another example of Step 150 may include: providing an evaluation, via the user interface, for the job candidate and storing the evaluation in the data repository; and deactivating the application link to revoke the access authorization to the first information and the second information in a pre-determined period after the interview time.” ¶0089; Fig 1 (150); Fig 2 (210); Figs 13 – 15) Examiner note: Also, refer to ¶0117 for further process details and ¶0096 to learn more details of what an “evaluation” consists of.

Regarding claim 2: 
Gehring, as shown in the rejection above, discloses the limitations of claim 1.
Gehring further teaches:
wherein the interview information source is at least one of a remote system and direct user input received on a user interface. (“The system in FIG. 2 may provide an input field on the user interface of the mobile device 210 to allow submission of feedback from the user interface of the mobile device.” ¶0110; Fig 2 (210); Figs 4 – 7 and 18A – B) Examiner note: Also, refer to ¶0096 and ¶0123 for details of the type of feedback that can be provided by the “job candidate” before receiving the “application link”.

Regarding claim 4: 
Gehring, as shown in the rejection above, discloses the limitations of claim 1.
Gehring further teaches:
transmitting, to a user device belonging to the applicant or an interviewer, a form that comprises questions related to an interview event; (“On the other hand, the interviewer may be provided with job candidate introduction and interview questions, The proper data records may be selected from the data repository by using the identification of either the job candidate or the interviewer for the data records stored in the data repository.” ¶0070; Fig 2 (210); Figs 4 – 15 and 18A – B) Examiner note: Also, refer to ¶0096 and ¶0100-101 for more details regarding to the provision and display of questions and answers to the “job candidate” or “interviewer”. 
receiving the form from the user device once the questions have been responded to; and (“The data management system may prompt session creators (recruiters) to enter all the necessary information for the interview in the first interface, and send a notification to the candidate and interviewers via SMS or email to be displayed in mobile device, with a link to the web page…” ¶0137; Fig 14A – C)) 
populating a field of the template with information gathered from a response to a form question. (“and send a notification to the candidate and interviewers via SMS or email to be displayed in mobile device, with a link to the web page.” ¶0137; Fig 14A – C; Fig 18A – B)) Examiner note: The field population in the template with the gathered information is displayed when the “interviewer” or “job candidate” clicks the link (see ¶0152). Also, refer to ¶0157 for more information on how the interfaces are edited and displayed for either the “recruiter” or the “job candidate”. For more data “population” details refer to ¶0106.

Regarding claims 5 – 7 and 16 – 18: 
Gehring, as shown in the rejection above, discloses the limitations of claim 1.
These limitations for claims 5 – 7 and their mirror claims 16 – 18 have been integrated in one mapping as these are applying the same claim language for “suggested questions”, “explanations” and “tips” indicated in brackets below (“[…]”)
Gehring further teaches:
the computer-readable storage medium of the central server has stored a pool of suggested questions [AND explanations AND tips] for a system user; and (“Also, the tips from the recruiter for the job candidate may show possible questions asked by the interviewer and suitable answers to the questions to be provided in the job interview. The elevator moments for the interviewer may show the questions the interviewer may ask during the interview and the answers may also be shown in the user interface on the mobile device. The expendable list of categories may further include interview location details that may show a direction to the interview location and a map showing the interview location” ¶0101; Fig 7 and 12) Examiner note: Under BRI, the pool of suggested questions and tips has been interpreted as the “possible questions asked and tips” by the “interviewer”, respectively. Also, refer to ¶0093-94 and ¶0114 for more details of the “data records” stored in the database which include the “interview tips and questions” and “details” as stated above.
the method further comprises: selecting a question from the pool of suggested questions [AND explanations AND tips]  based on the information used to populate a field of the template; and (“Team Lead: Can add and edit Interviews, Candidates, Interviewers, Jobs and Feedback within their Team Can add and edit Offices and Countries, Foursquare categories, Special offers, Recruiter Tips and Recruiter Logins within their Team” ¶0146; “FIGS. 14A-C illustrate an example that a session creator, such as a recruiter, enters the information that is displayed in the user interface on the mobile device for the session (job interview). There are two user interfaces shown in FIGS. 14A, 14B and 14C. One is for the session creator (recruiter) to create the session (interview) 1400 and 1404 as shown in FIGS. 14A and 14B and another is for the Session App (Interview App) to display the interview information 1402 on the mobile device as shown in FIG. 14C.” ¶0136; Figs 7 and 12; Fig 14A – C; Fig 15A – B and Fig 18A – B) Examiner note: Under BRI, the selected explanation has been interpreted as the “interview information”, the “answers” to “possible questions” and further “details” (see ¶0114) from Fig 14B that an “interviewer” can select to display it to the “job candidate”. 
including the selected question [AND explanation AND tip] in the interview packet. (“The job candidate and interviewer may have different sets of data records for the interview. For example, the job candidate may be provided with the information regarding the interviewer profile and tips for the interview. On the other hand, the interviewer may be provided with job candidate introduction and interview questions. The proper data records may be selected from the data repository by using the identification of either the job candidate or the interviewer for the data records stored in the data repository.” ¶0070; Figs 7 and 12) Examiner note: Also, refer to ¶0093 for more details of “interview data records” selections. 

Regarding claim 9: 
Gehring, as shown in the rejection above, discloses the limitations of claim 8.
Gehring further teaches:
wherein the information comprises at least one of the identity of the applicant, the identity of an interviewer, the identity of the employer, the time of the interview, the location of the interview, the level of employment position being applied for, the format of the interview, and the number of interviewers that will be conducting the interview. (“The Session App may display the interview data records. The interview data records includes all interview related data such as job candidate, interviewer, interview location/time and job descriptions, resumes, interviewer's profile, interview tips, the direction to the interview locations, etc. The interview data records may be stored and maintained on the backend data management system. Each set of interview data records may associate with an identification of a job candidate or an interviewer.” ¶0065; Fig 1 (110); Fig 2 (250)) Examiner note: Also, refer to ¶0011 for more details of “first information”. 

Regarding claim 10: 
Gehring, as shown in the rejection above, discloses the limitations of claim 8.
Gehring further teaches:
further comprising data mapping, on the remote system, the locations of information relevant to an interview event. (“One example of Step 140 may include: generating second information dynamically according to predetermined factors comprising: the session time and the session locality, and dynamic factors comprising a second time and a second location of the session object, wherein the second information comprises at least one of: mapping information and a temporary queue, and displaying the second information in the user interface of the mobile device. Another example of Step 140 may include: generating second information dynamically according to predetermined factors comprising: the interview time and the interview location, and dynamic factors comprising a second time and a second location of the interviewer, wherein the second information comprises at least one of: mapping information and a hospitability venue; displaying the second information in the user interface of the mobile device.” ¶0085; Fig 1 (140); Fig 6) 

Regarding claim 12: 
Gehring, as shown in the rejection above, discloses the limitations of claim 8.
Gehring further teaches:
wherein the documents comprise at least one of a resume, a cover letter, and a letter of recommendation associated with the applicant. (“The interview data records includes all interview related data such as job candidate, interviewer, interview location/time and job descriptions, resumes, interviewer's profile, interview tips, the direction to the interview locations, etc. The interview data records may be stored and maintained on the backend data management system.” ¶0065; Fig 1 (110); Fig 2 (250))

Regarding claims 14: 
Gehring, as shown in the rejection above, discloses the limitations of claim 13.
Gehring further teaches:
wherein the user interface is an online dashboard accessible by a user on a user device. (“FIGS. 15A-B illustrate an example to create data records in the user interface of the backend system for the session (job interview) 1500. The combination of FIG. 15A and FIG. 15B may be an example of a recruiter penal. The recruiter panel may be the main interface for recruiters and administrators to enter all the necessary information into the system to be sent to job candidates and/or interviewers.” ¶0140; Figs 15A – B) Examiner note: Under BRI and in light of the applicant specifications in ¶0041, the online dashboard has been interpreted as the “recruiter panel”. Also, refer to ¶0141 – 152 for more details. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring (U.S. Pub No. 20160028848 A1) in view of Weingarten (U.S. Pub No. 20140025598 A1).
Regarding claim 3: 
Gehring, as shown in the rejection above, discloses the limitations of claim 2.
Gehring does not explicitly teach the following limitation in where the remote system is an “applicant tracking system and a human resource information system”. However, Weingarten which is prior art related to “electronic networking. More specifically, to methods and systems for an electronic sourcing management system” (see ¶0004 and abstract). Thus, teaches:
wherein the remote system is at least one of an applicant tracking system and a human resource information system. (“The interface element 576 may comprise a list of requisitions (each associated with an opportunity) to which it is suggested that John Doe apply. The requisitions may be stored in the server(s) 114 which may functions as the organizations' prospect tracking systems (PTSs) and/or which may import the requisitions from organizations' prospect tracking systems (PTSs) and/or other sources on the Internet.” ¶0180; Fig 1; Fig 10 (1002); Fig 11 (1111, 1106 and 1103))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Gehring with the ability of integrating an  applicant tracking system and/or a human resource information system, as taught by Weingarten because it would be “obvious to try” to  integrates these types of systems to centralize the candidate and interviewers data to keep track of each candidate’s interview and their advanced progress during the hiring process to automatically update the organization’s data analytics and statistics to obtain insights and successfully implement improvements to the hiring process as well. Also, Weingarten recognizes that the integrated “sourcing system may algorithmically populate the calendars of all sourcers and prospects in an attempt to maximize the number of prospects that get to interact with their preferred organizations and/or to maximize the number of preferred prospects that sourcers get to interact with. Such automated scheduling may help minimize scheduling conflicts as compared to the prospects and sourcers manually setting their calendars.” (Weingarten; ¶0158).

Regarding claims 11 and 15: 
Gehring, as shown in the rejection above, discloses the limitations of claim 8.
These claims limitations have been integrated in one mapping as these are applying the same claim language.
Gehring does not explicitly teaches the following limitation(s). However, Weingarten further teaches:
the applicant tracking system further contains documents relevant to an interview event stored on the computer-readable storage medium of the applicant tracking system; and (“The interface element 765 may comprise information about the pool of prospects from which particular requisition(s) may be filled. Information about the pool of prospects may include, for example, number of prospects in the electronic sourcing system that meet the qualifications/requirements in the requisition, number of prospects already screened and/or interviewed for the requisition, number of prospects scheduled to be interviewed for the requisition, where the prospects in the pool where identified (e.g., via their online profiles, via paper abstract/résumé/CV, via a particular event, via an external website or sourcing server, etc.), sourcer(s) associated with particular prospects in the pool, links to profiles of prospects in the pool, assessment scores of prospects in the pool, feedback regarding the organization received from prospects in the pool, etc.” ¶0209; Fig 3E (336 and 328); Fig 4G (409); Fig 5B (518 and 519)) Examiner note: Also, refer to ¶0164-166 for interface display example and to ¶0123 for details on the types of documents.
receiving, on the central server, the at least one document from the computer-readable storage medium of the applicant tracking system; (“While in the state 236, Sourcer may interact with one or more interface elements of the abstract/résumé/CV window to navigate to state 240 in which an “abstract/résumé/CV capture/add” window is displayed. While in the state 240, the Sourcer may be enabled to obtain or capture an electronic copy of Prospect's abstract/résumé/CV and save the abstaract/résumé/CV to memory such that it is associated with Prospect in memory. The abstract/résumé/CV may be obtained or captured by, for example, scanning a paper copy, taking a photo of a paper copy, receiving it via a wired or wireless connection to a prospects terminal, and/or downloading it from the server(s) 114 and/or another web-host.” ¶0086; Fig 2B (236)) Examiner note: Also, refer to ¶0071 for more details of different types of documents that can be obtained and ¶0219 for process details.
storing the documents from the applicant tracking system on the computer-readable storage medium of the central server; and including the documents in the interview packet. (“In block 1002, Prospect A's information (e.g., abstract/résumé/CV, interviewer assessments, etc.) is stored in Organization X's prospect tracking system (PTS), which is integrated with the electronic sourcing system. In block 1003, the electronic system periodically and/or occasionally sends messages to (or prompts a sourcer to send messages to) Prospect A to keep Prospect A informed as to the activities of Organization X and/or to gauge whether Prospect A is still available and/or interested in opportunities with Organization X.” ¶0219; Fig 10 (1002)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Gehring with the ability of storing documents relevant to an interview event in the  applicant tracking system and its central server to include them on the interview packter, as taught by Weingarten because it would be “obvious to try” to include these interview related documents to easily pull them out when interviewing the candidates and to keep all their information as a centralized record or in one place which can also contain the candidate legal contracts and agreements. Also, Weingarten recognizes that the integrated “sourcing system may algorithmically populate the calendars of all sourcers and prospects in an attempt to maximize the number of prospects that get to interact with their preferred organizations and/or to maximize the number of preferred prospects that sourcers get to interact with. Such automated scheduling may help minimize scheduling conflicts as compared to the prospects and sourcers manually setting their calendars.” (Weingarten; ¶0158).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gold (U.S. Pub No. US 20100114791 A1) is pertinent because it is related to “systems and methods enable a person or company or other entity (referred to generally as a "user") to have interviews conducted, recorded and created into compelling web pages with an unlimited number of interviewees after a one-time online setup process by the user..”
Tolve (U.S. Pub No. 20080208907 A1) is pertinent because it is “directed to systems, processes, apparatus and software for efficient employment recruiting. More particularly, the invention relates to improvements in employment recruiting resulting from improved techniques for matching prospective employees having certain subject-level job qualifications and/or preferences with job definitions having certain subject-level criteria and/or benchmarks.”
Pfenninger (U.S. Pub No. US 20060235884 A1) is pertinent because it “relates to the field of human assessment, and particularly to automated computerized systems designed to evaluate talent and performance of individuals. In one embodiment, the invention is a human resources solution designed to assist organizations in hiring new employees.”
Mather (U.S. Pub No. 20160055457 A1) is pertinent because it “is in the field of computer mediated human resource management, and specifically in the field of computer mediated hiring processes.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687